Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,210,496 B2 and in view of Wechsler US PGPub: US 2011/0135166 A1 Jun. 9, 2011.

Regarding claims 1, 7, U.S. Patent No. 11,210,496 B2 discloses,

a collation method comprising; and  non-transitory computer-readable medium in which a program is stored, the program comprising instructions for causing an information processing device to execute processing to (a collation system comprising): 

acquiring a captured image of a pre-passage side area with respect to a gate (a camera that acquires a captured image of a pre-passage side area with respect to a gate); 

extracting a face area of a target who is a processing target from the captured image (wherein for each of a plurality of areas in the image a condition for target information of a target is set, the plurality of areas comprising a center area and an end area); 

initiating a collation process between a previously registered target and the target in the captured image when the inter-eye distance of the target located in a predetermined area in the captured image satisfies a predetermined condition (initiating a collation process between a registered target and the target in the captured image based on the condition, set for an area of the captured image in which the target is located); and 

determining propriety of passage of the target with respect to the gate, on a basis of a result of the collation process(determining propriety of passage of the target with respect to the gate, on a basis of a result of the collation process, wherein the condition for the target information of the target set for the end area and the condition for the target information of the target set for the center area are different from each other),

but, does not disclose, extracting an inter-eye distance of the target from the extracted face area and when the inter-eye distance of the target located in a predetermined area in the captured image satisfies a predetermined condition.

Wechsler teaches, face authentication using recognition-by-parts, boosting and transduction. The golden ratio template may be used as the geometrical/topological framework where candidates for local face patches are found and aggregated. The template provides a rough spatial map for the facial features – i.e., "landmarks" (ABSTRACT, Fig. 9, paragraph 0099).

The training image preprocessor module 205 can be configured for preprocessing at least one training image 110, 310 by: converting 256 gray levels into floating points; using geometric normalization that lines up chosen eye coordinates (paragraphs 0039, 0052).

Given the box ("mask") surrounding the face and the location for the eyes, the center o.sub.i and minimal width/height r, of each region in the face image may be determined by their corresponding size in the golden ratio template. The face components defined across the eyes, nose, mouth eye and nose, nose and mouth and the like (paragraphs 0100, 0101).

An authentication, exclusion, or inconclusive outcomes and are based on the strength of biometric – i.e., filtering, evidence accrued by prosecution and defense competing against each other (paragraph 0071).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the collation system of Kochi (Kochi – ABSTRACT, Figs. 1- 13, column 1, lines 24 - 16) therein the collation system of Kochi, would have incorporated, face authentication using recognition-by-parts of Wechsler (Wechsler, ABSTRACT, paragraphs 0039, 0052, 0071, 0099 - 0101) for a face authentication system that is efficient and economical (Wechsler, paragraphs 0013, 0029).

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,210,496 B2 and in view of Wechsler US PGPub: US 2011/0135166 A1 Jun. 9, 2011, due to their dependency on independent claim 1.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,210,496 B2 and in view of
Wechsler US PGPub: US 2011/0135166 A1 Jun. 9, 2011.

Regarding claim 6, U.S. Patent No. 11,210,496 B2 discloses,

An information processing device comprising (An information processing apparatus comprising): 

at least one memory configured to store instructions (a memory storing instructions); and 

at least one processor configured to execute instructions to (at least one processor, configured to execute the instructions that when executed comprise): 

acquire a captured image of a pre-passage side area with respect to a gate; 
extract a face area of a target who is a processing target from the captured image (a target information detection unit detecting a size or orientation of a target in a captured image of a pre-passage side area with respect to a gate and a previously registered target, as target information representing a feature of the target); 

initiate a collation process between a previously registered target and the target in the captured image (a collation unit that performs a collation process between the target in the captured image, the collation process is performed based on a condition, set for an area of the captured image in which the target is located);

determine propriety of passage of the target with respect to the gate, on a basis of a result of the collation process (a determination unit that determines propriety of passage of the target with respect to the gate, on a basis of a result of the collation process),

but, does not disclose, extract an inter-eye distance of the target from the extracted face area and
when the inter-eye distance of the target located in a predetermined area in the captured image satisfies a predetermined condition.

Wechsler teaches, face authentication using recognition-by-parts, boosting and transduction. The golden ratio template may be used as the geometrical/topological framework where candidates for local face patches are found and aggregated. The template provides a rough spatial map for the facial features – i.e., "landmarks" (ABSTRACT, Fig. 9, paragraph 0099).

The training image preprocessor module 205 can be configured for preprocessing at least one training image 110, 310 by: converting 256 gray levels into floating points; using geometric normalization that lines up chosen eye coordinates (paragraphs 0039, 0052).

Given the box ("mask") surrounding the face and the location for the eyes, the center o.sub.i and minimal width/height r, of each region in the face image may be determined by their corresponding size in the golden ratio template. The face components defined across the eyes, nose, mouth eye and nose, nose and mouth and the like (paragraphs 0100, 0101).

An authentication, exclusion, or inconclusive outcomes and are based on the strength of biometric – i.e., filtering, evidence accrued by prosecution and defense competing against each other (paragraph 0071).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the collation system of Kochi (Kochi – ABSTRACT, Figs. 1- 13, column 1, lines 24 - 16) therein the collation system of Kochi, would have incorporated, face authentication using recognition-by-parts of Wechsler (Wechsler, ABSTRACT, paragraphs 0039, 0052, 0071, 0099 - 0101) for a face authentication system that is efficient and economical (Wechsler, paragraphs 0013, 0029).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims1 – 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Takizawa US PGPub: US 2006/0204050 A1 Sep. 14, 2006 and in view of
Wechsler US PGPub: US 2011/0135166 A1 Jun. 9, 2011.

Regarding claims 1, 6, 7, Takizawa discloses,

a collation method, an information processing device comprising: at least one memory configured to store instructions; and at least one processor configured to execute instruction to: and a non-transitory computer-readable medium in which a program is stored, the program comprising instructions for causing an information processing device to execute processing to (face authenticating apparatus and entrance and exit management apparatus, reads on the claimed an information processing apparatus. A pedestrian moves in a direction indicated by the arrow "a", and the face of the pedestrian M facing a door provided in an entrance and exit target area is captured by cameras. Specifically, while the pedestrian M exists between a position C and a position A in the walking area, an image including at least a face of the pedestrian M is captured as an image by the cameras. While the pedestrian M reaches the door from the position A, it is determined whether or not the pedestrian M is a person who has been registered in advance, based on the captured image. In the case where the determination result is affirmative, the door is opened – ABSTRACT, Figs. 1 – 3, 5, 7 – 9, paragraphs 0015, 0018) comprising: 

acquiring a captured image of a pre-passage side area with respect to a gate (cameras 11 and 12 – Figs. 1 – 3. A pedestrian moves in a direction indicated by the arrow "a", and the face of the pedestrian M facing a door provided in an entrance and exit target area is captured by cameras. Specifically, while the pedestrian M exists between a position C and a position A in the walking area, an image including at least a face of the pedestrian M is captured as an image by the cameras – ABSTRACT, Figs. 1 - 3, paragraphs 0035, 0039); 

extracting a face area of a target who is a processing target from the captured image (a face detector section which detects a face region of the person from the image picked up by the camera – Figs. 5A, 8A, 8B, paragraphs 0016, 0017, 0042. The entrance and exist management apparatus extracts characteristic information on a face of the person from the face image picked up by the cameras 11 and 12, and correlates the extracted characteristic information with dictionary information which has been registered in advance, thereby determining whether or not the pedestrian M is a person who has been registered in advance – Figs. 1 – 3, paragraph 0036. The gate control module 20 controls opening of the door 3 or gateway unit 5, based on a result of determination of the face authenticating module 10 – Fig. 3/20 – paragraph 0039); 

initiating a collation process (combined authentication target sector module 15, display identification control module 23 and face authenticating module 19 – Fig. 3) between a previously registered target and the target in the captured image (the entrance and exist management apparatus extracts characteristic information on a face of the person from the face image picked up by the cameras 11 and 12, and correlates the extracted characteristic information with dictionary information which has been registered in advance, thereby determining whether or not the pedestrian M is a person who has been registered in advance – Figs. 1 – 3, paragraph 0036),

determining (face authenticating module 19 – Fig. 3/19) propriety of passage of the target with respect to the gate (the gate control module 20 controls opening of the door 3 or gateway unit 5, based on a result of determination of the face authenticating module 10 – Fig. 3/20 – paragraph 0039), on a basis of a result of the collation process (in the case where the determination result is affirmative, the entrance and exit management apparatus opens the door 3 of the entrance and exit target area 2 – Figs. 1 – 3, paragraphs 0036, 0039),

but, does not disclose, extracting an inter-eye distance of the target from the extracted face area and when the inter-eye distance of the target located in a predetermined area in the captured image satisfies a predetermined condition.

Wechsler teaches, face authentication using recognition-by-parts, boosting and transduction. The golden ratio template may be used as the geometrical/topological framework where candidates for local face patches are found and aggregated. The template provides a rough spatial map for the facial features – i.e., "landmarks" (ABSTRACT, Fig. 9, paragraph 0099).

The training image preprocessor module 205 can be configured for preprocessing at least one training image 110, 310 by: converting 256 gray levels into floating points; using geometric normalization that lines up chosen eye coordinates (paragraphs 0039, 0052).

Given the box ("mask") surrounding the face and the location for the eyes, the center o.sub.i and minimal width/height r, of each region in the face image may be determined by their corresponding size in the golden ratio template. The face components defined across the eyes, nose, mouth eye and nose, nose and mouth and the like (paragraphs 0100, 0101).

An authentication, exclusion, or inconclusive outcomes and are based on the strength of biometric – i.e., filtering, evidence accrued by prosecution and defense competing against each other (paragraph 0071).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the face authenticating apparatus and entrance and exit management apparatus of Takizawa (Takizawa – ABSTRACT, Figs. 1 – 3, 5, 7 – 9, paragraphs 0015, 0018) therein the face authenticating apparatus and entrance and exit management apparatus of Takizawa, would have incorporated, face authentication using recognition-by-parts of Wechsler (Wechsler, ABSTRACT, paragraphs 0039, 0052, 0071, 0099 - 0101) for a face authentication system that is efficient and economical (Wechsler, paragraphs 0013, 0029).

Regarding claim 2, Takizawa discloses,

the collection method according to claim 1, further comprising initiating the collation process between the previously registered target and the target in the captured image (the entrance and exist management apparatus extracts characteristic information on a face of the person from the face image picked up by the cameras 11 and 12, and correlates the extracted characteristic information with dictionary information which has been registered in advance, thereby determining whether or not the pedestrian M is a person who has been registered in advance – Figs. 1 – 3, paragraph 0036),

but, does not disclose, when the inter-eye distance satisfies a predetermined condition set to each area of the captured image.

Wechsler teaches, face authentication using recognition-by-parts, boosting and transduction. The golden ratio template may be used as the geometrical/topological framework where candidates for local face patches are found and aggregated. The template provides a rough spatial map for the facial features – i.e., "landmarks" (ABSTRACT, Fig. 9, paragraph 0099).

The training image preprocessor module 205 can be configured for preprocessing at least one training image 110, 310 by: converting 256 gray levels into floating points; using geometric normalization that lines up chosen eye coordinates (paragraphs 0039, 0052).

Given the box ("mask") surrounding the face and the location for the eyes, the center o.sub.i and minimal width/height r, of each region in the face image may be determined by their corresponding size in the golden ratio template. The face components defined across the eyes, nose, mouth eye and nose, nose and mouth and the like (paragraphs 0100, 0101).

An authentication, exclusion, or inconclusive outcomes and are based on the strength of biometric – i.e., filtering, evidence accrued by prosecution and defense competing against each other (paragraph 0071).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the face authenticating apparatus and entrance and exit management apparatus of Takizawa (Takizawa – ABSTRACT, Figs. 1 – 3, 5, 7 – 9, paragraphs 0015, 0018) therein the face authenticating apparatus and entrance and exit management apparatus of Takizawa, would have incorporated, face authentication using recognition-by-parts of Wechsler (Wechsler, ABSTRACT, paragraphs 0039, 0052, 0071, 0099 - 0101) for a face authentication system that is efficient and economical(Wechsler, paragraphs 0013, 0029).

Regarding claim 3, Takizawa discloses,

the collection method according to claim 2, further comprising initiating the collation process between the previously registered target and the target in the captured image (the entrance and exist management apparatus extracts characteristic information on a face of the person from the face image picked up by the cameras 11 and 12, and correlates the extracted characteristic information with dictionary information which has been registered in advance, thereby determining whether or not the pedestrian M is a person who has been registered in advance – Figs. 1 – 3, paragraph 0036),

but, does not disclose, when the inter-eye distance exceeds a value set to each area of the captured image.

Wechsler teaches, face authentication using recognition-by-parts, boosting and transduction. The golden ratio template may be used as the geometrical/topological framework where candidates for local face patches are found and aggregated. The template provides a rough spatial map for the facial features – i.e., "landmarks" (ABSTRACT, Fig. 9, paragraph 0099).

The training image preprocessor module 205 can be configured for preprocessing at least one training image 110, 310 by: converting 256 gray levels into floating points; using geometric normalization that lines up chosen eye coordinates (paragraphs 0039, 0052).

Given the box ("mask") surrounding the face and the location for the eyes, the center o.sub.i and minimal width/height r, of each region in the face image may be determined by their corresponding size in the golden ratio template. The face components defined across the eyes, nose, mouth eye and nose, nose and mouth and the like (paragraphs 0100, 0101).

An authentication, exclusion, or inconclusive outcomes and are based on the strength of biometric – i.e., filtering, evidence accrued by prosecution and defense competing against each other (paragraph 0071).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the face authenticating apparatus and entrance and exit management apparatus of Takizawa (Takizawa – ABSTRACT, Figs. 1 – 3, 5, 7 – 9, paragraphs 0015, 0018) therein the face authenticating apparatus and entrance and exit management apparatus of Takizawa, would have incorporated, face authentication using recognition-by-parts of Wechsler (Wechsler, ABSTRACT, paragraphs 0039, 0052, 0071, 0099 - 0101) for a face authentication system that is efficient and economical (Wechsler, paragraphs 0013, 0029).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 5 is also objected due to its dependency on objected claim 4.

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.

Saito US PGPub: US 2016/0269401 A1 Sep. 15, 2016.
A person authentication method, capturing a person passing through the first position, and setting, as the first authentication operation, an authentication operation to be performed using the face image of a person having the gender and the age specified in the first information (ABSTRACT, Figs, 1, 2, paragraph 0011).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642